Citation Nr: 1501765	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran, Observer


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2014.  A transcripts of the hearing is associated with the claims file.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus is as a result of service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has tinnitus from his in-service duties as a radarman.  Tinnitus onset right after he was discharged and has continued since.  He was exposed to loud radio noise for prolonged periods of time with no hearing protection.  In addition, he was sent to assault boat coxswain school and was exposed to boat noise.  He was exposed to gunfire as a loader of cannons.  The Veteran's DD-214 stated his military speciality was a radio operator (title provided as a related civilian occupation).  Given the factual background, the Veteran's assertions of having had exposure to significant noise are found to be consistent with the circumstances of his service.  As such, in-service noise exposure is acknowledged.  38 U.S.C.A. § 1154(a).

The Veteran has a current diagnosis of tinnitus.  See e.g., January 2010 VA examination and July 2010 private audiological evaluation.  

The Veteran's service treatment records do not show any report or diagnosis of tinnitus in-service, however, there does not appear to be a separation examination asspciated with the file.  There are both positive and negative medical nexus opinions of record.  The January 2010 VA examiner provided a negative nexus opinion and the Veteran's private audiologist provided a positive nexus opinion in July 2010.  Given the subjective nature of tinnitus, the Veteran's lay statements regarding his in-service onset of his tinnitus are competent and credible to support his claim.  There is no showing that the Veteran had any significant noise exposure following service.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


